Citation Nr: 0809223	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1959 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not diagnosed 
within a year of his separation from service, and is 
otherwise not related to his military service.

2.  The veteran's tinnitus is not related to his military 
service.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).  

2.  The veteran's tinnitus was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and regulations relevant to the claims

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in April 2005 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims, and 
of the appellant's and the VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

Specifically, in reference to a service connection claim, the 
United States Court of Appeals for Veterans Claims 
(hereinafter the "Court") has held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although notice as to criteria for evaluating disability and 
assigning an effective date following a grant of service 
connection was not sent until June 2006, the timing of this 
notice does not prejudice the veteran and is harmless error 
since service connection is being denied and no rating or 
effective date will be assigned with respect to this claimed 
condition. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service records, as well as VA medical records.  The veteran 
submitted an opinion by an audiologist in his favor.  The 
veteran was afforded a VA medical examination in August 2005.  
Significantly, both the veteran and his representative have 
stated that they have no additional evidence to submit in 
support of the claims, and the record does not indicate the 
existence of any additional evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

Entitlement to service connection for bilateral hearing loss 
and tinnitus

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 dB or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The veteran was given an audiometric examination as part of 
his separation examination from the Air Force in August 1963.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
10
10
15

These test results reflect some variation from earlier tests 
conducted while the veteran was in service.  The Board notes 
also that prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA); since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO) - American National Standards Institute (ANSI).  

There are no further records relating to the veteran's 
hearing until April 2005.  He then received a VA audiometric 
examination in August of 2005.  The results of the authorized 
audiometric examination of August 2005 are as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
75
75
LEFT
20
65
80
75
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 52 percent in the left ear.

The Board recognizes that these results indicate that the 
veteran currently has sufficient hearing loss to be 
recognized as a disability for compensation purposes.  
However, the competent medical evidence does not sufficiently 
demonstrate that there is a nexus between the veteran's 
current hearing loss and his time in service.  As such, 
service connection cannot be established.

A VA audiologist reviewed the results of the above test, as 
well as the veteran's case file and audiometric examinations 
from the veteran's time in service, and determined in August 
2005 that the veteran suffers from normal falling to severe 
sensorineural hearing loss bilaterally, greater in the left 
ear, which is not related to the veteran's military service.  
The audiologist also determined that the veteran had 
tinnitus, but concluded that it too was unrelated to the 
veteran's military service.

The examiner noted that noise-induced hearing loss and 
tinnitus occurs at the time of the exposure, and not later in 
the future after the noise has ceased.  In her diagnosis, the 
audiologist recognized that the veteran's case file is 
negative for hearing loss and tinnitus.  Also, in an April 
2005 addendum to the request for a VA audiometric examination 
which was part of the case file, the veteran's spouse stated 
that the veteran was tested by a private audiologist "about 
two years ago," and no hearing abnormalities were found.  
Lay statements are considered to be competent evidence when 
simply describing symptoms of a disease or disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran's spouse is competent to state that as of two 
years ago, the veteran did not have any noticeable hearing 
abnormalities.  The Board finds that there is no nexus 
between the veteran's current hearing loss and tinnitus and 
his military service.

The Board has also reviewed a letter submitted by the veteran 
from another audiologist dated October 2005.  In this letter, 
the examiner opines that the veteran's "hearing loss and 
tinnitus were caused in large part by exposure to military 
noise."  The Board does not find this evidence credible 
however.  The audiologist who penned this letter did not 
provide any information as to the basis of his opinion, nor 
did he specifically state what evidence was reviewed or 
considered in reaching his conclusion.  

In contrast, the VA audiologist who performed the August 2005 
audiometric examination conducted extensive tests, reviewed 
the entire record of evidence, and provided the Board with a 
detailed account upon which she based her conclusion.  
Therefore, weighing the probative value of these two medical 
conclusions, the Board does not find the October 2005 opinion 
to be credible.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S. Ct. 1252 (2002) (it is not 
error for the Board value one medical opinion over another, 
as long as a rational basis for doing so is given).

To the extent that the veteran claims that both bilateral 
hearing loss and tinnitus were due to exposure to aircraft 
noise (see, for example, his October 2005 notice of 
disagreement), it is pointed out that as a layperson, he is 
unable to provide competent evidence in the form of personal 
statements as to matters which require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for hearing loss and tinnitus.  The claim must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


